IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00362-CV
 
Gulamali Faizullah and 
Habiebeh Faizullah,
                                                                      Appellants
 v.
 
Post Oak Mall by CBL 
& Associates, et al.,
                                                                      Appellees
 
 

From the 361st District Court
Brazos County, Texas
Trial Court # 02-001385-CV-B-361
 

MEMORANDUM 
Opinion

 




Appellants
have filed a “Motion to Dismiss Appeal.”  See Tex.
R. App. P. 42.1(a)(1).  Appellee
has not filed a response, and dismissal of this cause would not prevent a party
from seeking relief to which it would otherwise be entitled.  
Appellants’
motion to dismiss is granted.  The cause
is dismissed.  
 


PER CURIAM
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and filed April
 27, 2005
[CV06]


 'CG Times', serif">Do not publish